Prospectus Supplement June 10, 2013 In the prospectus for each fund listed below, the sections Fund summary or Fund summaries , How do I sell or exchange fund shares? and Policy on excessive short-term trading are supplemented to reflect that the 1.00% short-term trading fee (also known as a redemption fee) described in the prospectus will no longer apply, effective for shares of the fund purchased on or after June 24, 2013. Putnam Capital Putnam High Yield Opportunities Fund Advantage Fund Putnam Capital Spectrum Fund Putnam High Yield Trust Putnam Convertible Putnam International Capital Securities Fund Opportunities Fund Putnam Dynamic Asset Putnam Small Cap Allocation Equity Fund Growth Fund Putnam Equity Spectrum Fund Putnam Small Cap Value Fund Putnam Floating Rate Putnam Tax-Free Income Fund High Yield Fund 282226 6/13
